Citation Nr: 1511115	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO. 10-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to September 1, 2008 for additional compensation for a dependent child based upon school attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1983 to February 1988 and from July 1988 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran submitted additional evidence in support of his claim after the last statement of the case. A waiver of review of such evidence by the agency of original jurisdiction was included in his representative's appellate brief. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

In October 2010 the Veteran called concerning a notice of disagreement he reportedly filed with respect to a rating decision. The Veteran was informed that no notice of disagreement had been received, and was subsequently sent an October 2010 letter reiterating that no notice of disagreement had been received or accepted and informing him of the amount of time he had left to appeal. The Veteran did not respond.  Accordingly, the only matter pending on appeal is the issue listed on the title page.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities were first rated as at least 30 percent disabling effective June 8, 1995. In September 1995, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, and listed several children, including AL, who was born in August 1989.

2. In October 1995, a VA letter notified the Veteran that his compensation award had been amended to include additional compensation for his children, that the additional compensation for each child would be terminated on the date at which each child turned 18 years old, and that AL's benefits were scheduled to be terminated in August 2007.

3. The Veteran contacted VA in December 2007 stating that he mailed the paperwork to re-add a dependent child in September 2007. The Veteran was informed that nothing had been received.

4. In October 2008, the Veteran submitted two VA Form 21-674s, Requests for Approval for School Attendance, indicating AL was in high school following her 18th birthday and that as of August 2008 she was enrolled in college.

5. Prior to October 2008, there is no indication that the Veteran submitted any evidence or paperwork showing or claiming that AL was still attending school within one year of AL's 18th birthday.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2008, for additional compensation for a dependent child based upon school attendance have not been met. 38 U.S.C.A. §§ 1115, 1135, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.1, 3.31, 3.57, 3.102, 3.400, 3.503, 3.667 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). However, this case is one in which the law is dispositive of the issue of entitlement to an earlier effective date for additional compensation for a dependent child. Sabonis v. Brown, 6 Vet. App. 426 (1994). Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002). Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362 (2001). 

In any case, the RO informed the Veteran of the provisions governing additional allowances for dependent children in the Statement of the Case (SOC) issued in April 2010. The Veteran has been provided the opportunity to submit evidence and argument in support of his claim. The Board finds that there is sufficient evidence to make a determination, and the Veteran is not prejudiced by a decision.

II. Merits of the Claim

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. §§ 1115, 1134, 1135. Specific rates are provided for a veteran's spouse and children. A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a). The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667. Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday. 38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a)(2). The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31.

The Veteran was awarded a 40 percent rating for his low back disability in an August 1995 rating decision, resulting in a combined rating of 40 percent effective June 1995. In September 1995, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, and listed several dependent children, including AL. A birth certificate of record shows AL was born in August 1989. The Veteran was notified in October 1995 that his compensation award had been amended to include additional compensation for his spouse and dependent children, effective July 1995. The letter also indicated that the additional compensation awarded for each dependent child would be terminated upon the date that the child turned 18 years of age. For AL specifically, the letter indicated that the additional compensation would be terminated in August 2007.

According to a record of contact, the Veteran was mailed a VA Form 21-674, in August 2007, the month AL turned 18 years old. The record next shows that the Veteran contacted the RO in December 2007, checking on the status of his dependency claim and claiming that he had submitted the necessary documents in September 2007. The Veteran was informed no documents were on file. The Veteran again called in September 2008 to inquire about the dependency claim he stated he submitted in September 2007, also indicating that he had submitted documentation four other times since September 2007. Another contact entry from October 2008 reflects that the Veteran was informed that a claim for dependency was not pending. It was noted that a new Request for Approval for School Attendance was mailed to the Veteran.

In October 2008, the Veteran submitted two VA Form 21-674s. In the first, the Veteran indicated that AL had been attending high school in the year following her 18th birthday. In the second, the Veteran indicated that as of August 2008 AL was attending college full time. A VA memo dated July 2010 notes that the Veteran had asserted he contacted VA in December 2007 and submitted a Request for Approval for School Attendance, and that the file should be reviewed to determine whether AL should be re-added as a dependent.

The regulations provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667(a)(1). AL turned 18 years old in August 2007. A claim for benefits based on school attendance with VA Form 21-674 was not received by VA until October 2008. Therefore, the Board finds that the claim was not received within one year following AL's 18th birthday. 

The Veteran's representative points to the July 2010 notation that the Veteran alleged submission of a VA Form 21-674 within the requisite one year period, but this notation does nothing more than repeat the Veteran's assertions concerning the date of submission. It does not indicate or prove that the required documents, or their equivalent, were in fact either submitted by the Veteran or received by VA during the one year period. The Veteran has not submitted evidence indicating he did in fact mail evidence that his daughter was in school on or after her 18th birthday, such as a certified mail receipt.

The pertinent regulation allows for payment from the commencement of the course, if filed within one year from that date. 38 C.F.R. § 3.667(a)(2). As the October 2008 VA Form 21-674 was submitted within one year of the college classes started by AL in August 2008, an August 25, 2008 effective date is appropriate. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.667(a)(2). As noted above, the earliest that the additional award of compensation for a dependent child can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31. Therefore, the currently assigned initial payment date of September 1, 2008, is correct, and an earlier effective date is not warranted. 

The Board notes the fact that the Veteran appears to have made numerous calls to the RO concerning a dependency claim, and that he stated he submitted paperwork within the one year period. However, the Veteran did not provide information concerning her student status at an approved educational institution during the calls. Further, the Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As a VA Form 21-674 or similar evidence was not received until October 2008, two months after the one year period following AL's 18th birthday, an effective date earlier than September 1, 2008 is not warranted in this case.


ORDER

An effective date prior to September 1, 2008 for the award of dependency allowance for the Veteran's child is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


